DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 11, 13, 14, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Publication No. 2009/0008195 to Ueki.
Regarding Claim 1, Ueki disclose a vibration isolation device 10 (see Figure 1) having all the features of the instant invention including: a cylindrical first mounting member 20 connected to one of a vibration generating unit and a vibration receiving unit and a second mounting member 14 connected to the other thereof, an elastic body 24 connecting the first mounting member 20 and the second mounting member 14 (see Figure 1), and a partition member 36 which partitions a liquid chamber in the first mounting member into a main liquid chamber 42 including the elastic body 24 as part of a partition wall thereof and a sub liquid chamber 44, wherein the partition member 36 includes:  a membrane 102 which forms part of the partition wall of the main liquid 
Regarding Claim 2, Ueki further discloses that the flow resistance of the liquid in the portion positioned on the main liquid chamber side (side 42) is higher than the flow resistance of the liquid in the portion positioned on the sub liquid chamber side (side 44) in the first orifice passage 122/124/74 (see paragraphs 0027 and 0182).
Regarding Claim 4, Ueki further discloses that the partition wall includes an intermediate chamber 132 positioned on a side opposite to the main liquid chamber 42 with the membrane 102 sandwiched therebetween and having the membrane 102 as part of a partition wall thereof (see Figure 1 and paragraph 0184), and a second orifice passage 52 which is configured to allow the intermediate chamber 132 and the sub liquid chamber 44 to communicate with each other (see Figure 1 and paragraph 0132).
Regarding Claim 5, Ueki further discloses that an opening portion of the second orifice passage 52 on the intermediate chamber side (side 132) faces the membrane 102 (see Figure 1).
Regarding Claim 6, Ueki further discloses that the first orifice passage 122/124/74 opens toward the intermediate chamber 132 (see Figure 1) and an opening direction thereof intersects an opening direction in which the second orifice passage 52 
Regarding Claim 7, Ueki further discloses that a cross-sectional area of the intermediate chamber 132 in a direction perpendicular to the opening direction in which the second orifice passage 52 opens toward the intermediate chamber 132 is larger than a flow path cross-sectional area of a portion of the first orifice passage 122/124/74 on the intermediate chamber side (side 132).  (Note:  the horizontal cross-sectional area of intermediate chamber 132 is larger than the cross-sectional area of first orifice passage portion 74 as shown in Figure 1).
Regarding Claim 8, Ueki further discloses that the portion 124 of the first orifice passage 122/124/74 on the intermediate chamber side 132 is formed as a passage of which a flow path length is larger than a flow path diameter (see Figure 1, wherein the overall length of portion 124 is larger than portion 124’s diameter).
Regarding Claim 9, see Claim 4 above.
Regarding Claim 11, see Claim 5 above.
Regarding Claim 13, see Claim 6 above.
Regarding Claim 14, see Claim 6 above.
Regarding Claim 16, see Claim 6 above.
Regarding Claim 18, see Claim 6 above.
Regarding Claims 19-20, see Claim 7 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 12, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Publication No. 2009/0008195 to Ueki in view of European Patent No. 3139062 to Ueki.
Regarding Claim 3, Ueki ‘195 discloses most all the features of the instant invention, as applied above, except for the flow resistance of the liquid in the portion positioned on the sub liquid chamber side being higher than the flow resistance of the liquid in the portion positioned on the main liquid chamber side in the first orifice passage.
Ueki ‘062 is relied upon merely for his teachings of a vibration isolation device, wherein, the flow resistance of a liquid in a portion positioned on a sub liquid chamber side (side 44) is higher than the flow resistance of a liquid in a portion positioned on the main liquid chamber side (side 43) in a first orifice passage (see passage 31 flowing through elements 43 and 44 shown in Figure 10 and paragraphs 0107-0109 and note that the opening in element 43 on the main liquid chamber side is larger than the opening in element 44 on the sub liquid chamber side, thus the flow resistance of a liquid on the sub liquid chamber side 44 would be higher than the flow resistance of a liquid on the main liquid chamber side 43).

Regarding Claim 10, see Claim 4 above.
Regarding Claim 12, see Claim 5 above.
Regarding Claims 15 and 17, see Claim 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 6,349,927 to Suzuki and U.S. Patent No. 8,308,147 to Kojima et al both disclose vibration isolation devices similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        09/28/21